                Case 2:19-cv-00301-RSL Document 112 Filed 06/08/20 Page 1 of 3



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
      UNIVERSAL LIFE CHURCH
      MONASTERY STOREHOUSE,                                       NO. C19-0301RSL
 9                          Plaintiff,
10
                                                                  ORDER DENYING PLAINTIFF’S
                     v.                                           MOTION TO COMPEL
11    MAURICE KING, et al.,
12                          Defendants.
13

14

15          This matter comes before the Court on “Plaintiff’s Motion to Compel Responses to
16
     Requests for Production” that were served in July 2019. Dkt. # 37.1 Plaintiff argues that
17
     defendant American Marriage Ministries (“AMM”) should be compelled to review its files for
18
     responsive documents without resort to search terms and to supplement its production. Because
19

20   plaintiff did not make a good faith effort to confer with AMM regarding this dispute prior to

21   filing its motion, the motion to compel is DENIED.
22          The meet and confer requirements of Fed. R. Civ. P. 37(a)(1) and Local Civil Rule
23
     37(a)(1)(A) are imposed for the benefit of the Court and the parties. They are intended to ensure
24

25
            1
26          Because this matter can be resolved on the papers submitted, plaintiff’s request for oral
     argument is DENIED.
27
     ORDER DENYING PLAINTIFF’S
28   MOTION TO COMPEL - 1
             Case 2:19-cv-00301-RSL Document 112 Filed 06/08/20 Page 2 of 3



 1   that parties have an inexpensive and expeditious opportunity to resolve discovery disputes and
 2   that only genuine disagreements are brought before the Court. In the circumstances presented
 3
     here, compliance with the Rule would have involved face-to-face or telephonic communications
 4
     regarding the extent of AMM’s production, whether that production was complete, plaintiff’s
 5

 6   concerns regarding the production, and whether the use of search terms to narrow the universe of

 7   documents to be reviewed had adversely impacted the production. That did not happen. In filing
 8   this motion, plaintiff relied on (1) a meet and confer that occurred in October 2019, before AMM
 9
     made four rolling productions, and (2) a letter sent in January 2020. The October 2019 meet and
10
     confer occurred before plaintiff provided any search terms to guide AMM’s document review
11
     and did not include a discussion of the reasons or justifications for AMM’s refusal to respond to
12

13   thirteen requests for production. AMM then made four productions before plaintiff sent the

14   January 2020 letter, which included three and a half pages of shortcomings and concerns
15   regarding AMM’s productions. The parties never discussed these items. Rather, plaintiff
16
     declared that “[w]e believe we have satisfied [our] obligations under LCR 37(a)(1) despite your
17
     refusal to discuss AMM’s decision to not produce documents in response to 13 RFPs during our
18
     October 16, 2019[,] conference.” Dkt. # 38 at 113. Plaintiff then put the onus on defendant to
19

20   organize a meet and confer if defendant thought further discussion would be helpful.

21          That is not how LCR 37(a)(1) works. Plaintiff, as the moving party, must confirm that the
22   parties have reached an impasse on every issue that is brought before the Court. Inquiring
23
     whether defendant would like to continue discussing perceived shortcomings in the production
24
     and threatening - then filing - a motion to compel is insufficient. As is clear from the
25
     memoranda, plaintiff had little information regarding the status of AMM’s on-going review and
26

27
     ORDER DENYING PLAINTIFF’S
28   MOTION TO COMPEL - 2
             Case 2:19-cv-00301-RSL Document 112 Filed 06/08/20 Page 3 of 3



 1   production, AMM lacked information regarding the details of plaintiff’s criticisms, and the
 2   parties had room to negotiate and reach a fuller understanding of the options available to them.
 3
     Plaintiff’s precipitous filing of this motion ended any chance that the parties could resolve this
 4
     dispute without Court intervention. The motion to compel is therefore DENIED.
 5

 6

 7          Dated this 8th day of June, 2020.
 8                                              A
                                                Robert S. Lasnik
 9                                              United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DENYING PLAINTIFF’S
28   MOTION TO COMPEL - 3
